           Case 1:15-cv-00831-LJO-EPG Document 45 Filed 10/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   PABLO SALAS,                                         Case No. 1:15-cv-00831-LJO-EPG-HC

12                   Petitioner,                          ORDER GRANTING PETITIONER’S
                                                          UNOPPOSED MOTION TO AMEND
13           v.                                           SCHEDULING ORDER

14   M.D. BITER,                                          (ECF No. 44)

15                   Respondent.

16

17          On October 26, 2020, Petitioner filed the instant motion to amend the scheduling order

18 (ECF No. 44) to allow him a 30-day extension of time to file (a) his motion for leave to amend

19 petition, and (b) all documents necessary to support that motion. The state court records from
20 Petitioner’s direct appeal number were lodged in paper form only earlier in the case (ECF No.

21 13), and Petitioner proposes to enlist a service to obtain an electronic replica of the earlier paper

22 lodging, and to file that within the proposed new deadline, but prior to completing and filing the

23 motion for leave. Respondent has no objection to the proposed extension.

24 ///

25 ///

26 ///
27 ///

28 ///


                                                      1
           Case 1:15-cv-00831-LJO-EPG Document 45 Filed 10/27/20 Page 2 of 2


 1          Good cause appearing therefore, the Court GRANTS Petitioner’s motion to amend the

 2 scheduling order. Petitioner’s motion for leave, and the supporting papers, shall be filed on or

 3 before November 30, 2020.

 4          All other provisions of the scheduling order (ECF No. 43) shall remain in effect.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    October 26, 2020                            /s/
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
